Per Curiam.
It never was supposed by the legislature or the profession, that a judgment and an execution on it had each a distinct and independent lien; else the act of 1827 would not have stopped'with declaring that the lien of a judgment should not be prolonged by issuing an execution on it. That act changed the whole face of the law on that subject, by cutting off every pretence of lien, except that of the judgment revived, at proper intervals, by scire facias or agreement; in consequence of which, it became necessary to revive from time to time, though execution were levied, till the land was actually turned into money by a sale. The common law lien of a testatum execution is an independent one, only because the lien of the judgment is limited to lands in the same county; but it is regulated by another act, and depends on other considerations. The report, therefore, was properly confirmed.
- Judgment affirmed.